Exhibit 10.10

ZHONE TECHNOLOGIES, INC.

7001 OAKPORT STREET

OAKLAND, CALIFORNIA 94621

May 24, 2006

KKR-ZT L.L.C.

 

  Re: Waiver Letter

Ladies and Gentlemen:

Reference is made to that certain Letter Agreement dated November 13, 2003 (the
“Letter Agreement”) between Zhone Technologies, Inc. (“Zhone”) and KKR-ZT L.L.C.
(“KKR”) regarding the nomination of certain directors to the Board of Directors
of Zhone (the “Board”).

This letter confirms our understanding that, in light of Adam Clammer’s
resignation from the Board and the current composition of the Board, KKR has
agreed to waive its right under the Letter Agreement to require Zhone to
nominate as directors two nominees designated by KKR. KKR retains its right to
require Zhone to nominate as a director one nominee designated by KKR, who shall
be appointed to the Corporate Governance and Nominating Committee as required by
the Letter Agreement. In addition, KKR retains all other rights provided in the
Letter Agreement. KKR may revoke this waiver at any time by providing written
notice to such effect to Zhone.

Except as hereby modified, the Letter Agreement will continue in full force and
effect.

 

Very truly yours, ZHONE TECHNOLOGIES, INC. By:  

/s/ Kirk Misaka

Name:   Kirk Misaka Title:   CFO

Acknowledged and Agreed:

 

KKR-ZT L.L.C. By:  

/s/ James H. Greene, Jr.

Name:   James H. Greene, Jr. Title:   President